Citation Nr: 0006556	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-29 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2. Whether the injuries sustained by the veteran on March 14, 
1975 involving a gunshot wound to the stomach, were the 
result of his own willful misconduct.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel









INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1997 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In his Appeal to the Board (VA Form 9) received in October 
1997, the veteran requested a personal hearing before a 
hearing officer at the RO.  The veteran was scheduled for a 
personal hearing before a hearing officer at the RO in August 
1999, but the veteran failed to appear for that hearing.

The veteran is unrepresented in this appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current acquired psychiatric disorder to service.

2.  The injuries sustained by the veteran on March 14, 1975 
involving a gunshot wound to the stomach, were the result of 
his own willful misconduct..


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for an 
acquired psychiatric disorder is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The residuals of the gunshot wound to the stomach were 
proximately and immediately due to his own willful 
misconduct.  38 U.S.C.A. §§ 105, 5107(a) (West 1991); 38 
C.F.R. §§ 3.1(n), 3.301 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1131.  
Furthermore, service connection will be granted for a 
psychosis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records do not show any definitive 
complaints or findings diagnostic of an acquired psychiatric 
disorder.  A service hospitalization report dated the veteran 
was hospitalized on March 14, 1975 after sustaining a gunshot 
wound to the abdomen.  It was noted that the veteran stated 
that he had been trying to impress his girlfriend by a loaded 
pistol to his abdomen, when the gun accidentally discharged.  
The veteran underwent an exploratory laparotomy and closure 
of multiple perforations of small bowel.  The diagnoses were 
gunshot wound of the abdomen and multiple small bowel 
perforations.

An April 1975 statement from the veteran's mother is to the 
effect that the gunshot wound was the result of an accident 
and was not a suicide attempt.  A June 1975 statement from 
the veteran is to the effect that he was clowning alone 
wiating for his ex-girlfriend when pistol discharged striking 
him in the abdomen.  He was not trying to commit suicide.  He 
indiocated that he did not know the gun was loaded.

The report of line of duty investigation dated in August 1975 
notes that the veteran was at the residence of his ex-
girlfriend, waiting for her to arrive home, so he could show 
her his .22 caliber pistol.  While he was waiting, the 
veteran was spinning the pistol around on his finger and 
playing with it when it discharged.  It was stated that 
throughout the investigation there had been several 
inferences that the veteran had shot himself to gain to gain 
sympathy from his ex-girlfriend or to commit suicide.  It was 
determined that the evidence did not substantiate these 
allegations.  It was determined that the gunshot wound was 
not in the line of duty and was the result of the veteran's 
willful negligence.  

The veteran's original application for compensation benefit 
was received in March 1996.  At that time he reported that he 
had manic depression and a personality disorder while 
stationed at Ft. Monroe in 1974.  He did not indicate that he 
received psychiatric treatment.

The veteran was administered a VA digestive examination in 
August 1996.  At that time, the veteran reported that he shot 
himself in the stomach with a .32 caliber pistol when he was 
20 years old while in the service.  He stated that he had a 
laparotomy and had a portion of intestines removed.  The 
diagnoses were status post gunshot wound to the abdomen with 
status post exploratory laparotomy with intestinal resection.

A VA psychiatric examination was conducted in August 1996.  
At that time, the veteran reported a history of having tried 
suicide by shooting himself in the stomach when he was 20 
years old.  He denied having any psychiatric admissions or 
treatment while he was in service.  He stated that he started 
having problems after he had been discharged.  He mentioned 
that his first psychiatric admission for depression was at 
age 40.  The diagnosis was bipolar I disorder, depressed 
phase, most recent episode in partial remission.

A VA dermatology examination report conducted in August 1996 
includes a diagnosis of status post gunshot wound to the 
abdomen with residual abdominal scar and lumbar region scar.

A VA psychological evaluation report dated in October 1996 
included the psychologist's conclusion that the veteran's 
diagnoses possibly included paranoid or schizoid personality, 
but the most common diagnosis associated with this test 
profile was paranoid type schizophrenia.

I.  An Acquired Psychiatric Disorder

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe psychiatric 
symptoms, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

To summarize, the service medical records do not clinically 
confirm the presence of an acquired psychiatric disorder.  
The evidence indicates that the veteran sustained a gunshot 
wound to the abdomen.  However, the pertinent treatment 
records and the line of duty determination indicate that this 
action was unrelated to a suicide attempt.  The first 
clinical diagnosis of an acquired psychiatric disorder was in 
1996, many years following his release from active duty.  The 
veteran has not furnished any competent medical evidence nor 
is there any competent medical evidence of record, which 
relates the current acquired psychiatric disorder to his 
military service.  Accordingly, his claim is not well 
grounded and must be denied

II.  Residuals of a Gunshot Wound to the Stomach

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The provisions of 38 U.S.C.A. § 105(a) (West 1991) state that 
an injury incurred during active military service "will be 
deemed to have been incurred in line of duty" unless such 
injury "was a result of the person's own willful misconduct 
or abuse of alcohol and drugs."

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  Further, a service 
department finding that injury, disease or death occurred in 
line of duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  38 C.F.R. § 3.1(m) (1999).

The regulations provide that:

Willful misconduct means an act involving 
conscious wrongdoing or known prohibited 
action.  A service department finding 
that injury, disease or death was not due 
to misconduct will be binding on the 
Department of Veterans Affairs unless it 
is patently inconsistent with the facts 
and the requirements of laws administered 
by VA.

(1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton 
and reckless disregard of its probable 
consequences.

(2) Mere technical violation of police 
regulations or ordinances will not per se 
constitute willful misconduct.

(3) Willful misconduct will not be 
determinative unless it is the proximate 
cause of injury, disease or death. (See 
§§ 3.301, 3.302).

38 C.F.R. § 3.1(n) (1999).

To summarize, the record shows that the veteran was spinning 
the pistol while waiting for a friend when it discharged 
striking him in the abdomen.  Even though the veteran did not 
intend to shoot himself, his conduct was in reckless 
disregard of the probable consequences of spinning a pistol. 
Therefore, the appellant's reckless behavior itself 
constitutes willful misconduct.  This willful misconduct 
resulting in the gun slipping and discharging which caused 
the gunshot wound to the abdomen.

The line of duty investigation report dated in August 1975 
determined that the gunshot wound to the abdomen was not 
incurred in the line of active duty because of willful 
negligence.  The Board concurs with this determination.  
Accordingly, since the shooting incident was the result of 
the veteran's own willful misconduct, service connection for 
gunshot wound to the stomach may not be granted.  As the 
weight of the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disorder is denied.

The residuals of the gunshot wound to the stomach are the 
result of the veteran's own willful misconduct and the appeal 
is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

